Exhibit 10.1

THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF OKLAHOMA

 

COMPSOURCE OKLAHOMA,    §    BOARD OF TRUSTEES OF THE    §    ELECTRICAL WORKERS
LOCAL    §    NO. 26 PENSION TRUST FUND,    §    in its capacity as a fiduciary
of the    §    Electrical Workers Local No. 26    §    Pension Trust Fund,
CHILDREN’S    §    HOSPITAL OF PHILADELPHIA    §    FOUNDATION, and CHILDREN’S
   §    HOSPITAL OF PHILADELPHIA,    §    individually and in its capacity as
fiduciary    §    of the Children’s Hospital of Philadelphia    §    Defined
Benefit Master Trust, on behalf of    §    themselves and all others    §   
similarly situated,    §       §    Plaintiffs,    §    Case No: CIV 08-469-KEW
   §    v.    §       §    BNY MELLON, N.A. and    §    THE BANK OF NEW YORK
MELLON,    §       §    Defendants.    §   

STIPULATION OF SETTLEMENT

This Stipulation of Settlement is entered into between and among, through their
respective undersigned counsel: (i) defendants BNY Mellon, N.A. and The Bank of
New York Mellon, and (ii) Named Plaintiffs on behalf of themselves and the Class
(defined infra). The Stipulation is intended by the Settling Parties to fully,
finally and forever resolve, discharge and settle the Action and the claims
asserted therein, upon and subject to the terms and conditions hereof,
including, but not limited to the approval of the Court. Capitalized terms used
herein shall have the meanings ascribed to such terms in Paragraph 1, below.



--------------------------------------------------------------------------------

WHEREAS:

A. Plaintiff CompSource initiated this action on December 19, 2008, with the
filing of the Class Action Complaint against BNY Mellon, N.A. and The Bank of
New York Mellon Corporation, asserting claims for breach of contract, negligence
and breach of fiduciary duty for losses suffered in the securities lending
program operated by Defendants when Sigma Finance Inc. and Sigma Finance Corp.
defaulted.

B. During discovery in this case, the Settling Parties produced and/or reviewed
nearly five million pages of documents: in total, 4,625,451 pages were produced
by Defendants, 286,436 by Named Plaintiffs, and approximately 52,000 by third
parties. The Settling Parties, through their attorneys, took or defended a total
of 58 depositions, 12 of which took place over multiple days. These depositions
took place in seven different states across the country: New York, Texas,
California, Maryland, Oklahoma, Pennsylvania, and Missouri. These depositions
resulted in 16,396 pages of recorded testimony and the inclusion of 1,734
exhibits.

C. On January 30, 2009, BNY Mellon, N.A. and The Bank of New York Mellon
Corporation filed (1) a Motion to Dismiss the Complaint Pursuant to Rule
12(b)(2) and 12(b)(6), and (2) a Motion to Transfer Venue to the Western
District of Pennsylvania Pursuant to 28 U.S.C. § 1404(a). On July 31, 2009,
after oppositions and replies, the Court denied BNY Mellon’s Motion for
Dismissal and, on April 28, 2009, the Court denied BNY Mellon’s Motion to
Transfer.

D. On March 12, 2009, CompSource filed a Motion to Appoint Nix, Patterson &
Roach, LLP Interim Counsel Pursuant to Federal Rule of Civil Procedure 23(g)(3),
which was granted on March 13, 2009. On August 14, 2009, BNY Mellon, N.A. filed
its Answer and



--------------------------------------------------------------------------------

Affirmative Defenses. On August 25, 2009, the Court entered the Joint Discovery
and Scheduling Plan No. 1.

E. On February 1, 2010, BNY Mellon, N.A. filed a Motion for Summary Judgment
Based on Plaintiff’s Lack of Capacity to Sue in Federal Court, which was denied
on August 2, 2010. On August 16, 2010, BNY Mellon, N.A. filed a Motion to Amend
the Court’s Order Denying Defendant’s Motion for Summary Judgment so that BNY
Mellon, N.A. could seek appellate review of the Court’s order, which was denied
on January 31, 2011.

F. On February 26, 2010, BNY Mellon, N.A., along with several other BNY Mellon
entities, filed a Motion for Transfer of Actions to the Southern District of New
York Pursuant to 28 U.S.C. 1407 for Coordinated or Consolidated Pretrial
Proceedings. BNY Mellon sought transfer and consolidation of this action, along
with three other actions pending in different districts across the country
(Western District of Washington, Southern District of New York, and Central
District of California). Shortly thereafter, BNY Mellon filed a Motion for
Protective Order and Motion to Stay Proceedings Pending a Transfer Decision by
the Judicial Panel on Multi-District Litigation (“JPMDL”). Plaintiffs in the
four affected cases, including CompSource, opposed the transfer. On May 27,
2010, the JPMDL convened a hearing session in Chicago, Illinois. On June 7,
2010, the JPMDL entered an Order Denying Transfer.

G. On July 7, 2010, Plaintiffs filed the First Amended Class Action Complaint
(“FAC”). The FAC did not add any new claims but added a named plaintiff—the
Board of Trustees of the Electrical Workers Local No. 26 Pension Trust Fund;
named an additional defendant—The Bank of New York Mellon; and provided
additional factual detail regarding Plaintiffs’ claims. BNY Mellon filed a
Motion to Dismiss the FAC on August 4, 2010, which the Court denied on
January 31, 2011. On July 15, 2010, the Court entered the Discovery



--------------------------------------------------------------------------------

Coordination Protocol, which applied to this Action and Regence BlueShield, et
al. v. BNY Mellon Bank, N.A., No. 09-CV-618 (RSL) (W.D. Wash.), and ordered the
parties in each action to coordinate discovery in good faith in order to
eliminate duplicative efforts. Plaintiffs filed the Second Amended Class Action
Complaint on February 8, 2011 (“SAC”), which added two named plaintiffs—The
Children’s Hospital of Philadelphia Foundation and The Children’s Hospital of
Philadelphia. On March 4, 2011, BNY Mellon filed its Answer to the SAC.

H. On March 18, 2011, BNY Mellon filed a motion seeking leave to file a
third-party complaint against Asset Consulting Group LLC and the Board of
Managers of CompSource. After the filing of a response and reply, the Court
denied this motion on November 21, 2011.

I. On August 26, 2011, Named Plaintiffs filed their Motion and Memorandum of Law
in Support of Class Certification. On November 8, 2011, BNY Mellon filed its
Opposition to Plaintiffs’ Motion for Class Certification. On December 23, 2011,
Named Plaintiffs filed their Reply Brief in Further Support of their Motion for
Class Certification. On April 16, 2012, Named Plaintiffs filed a Notice of
Supplemental Authorities. On December 5, 2011, the parties filed a Joint Motion
for Status Conference and Hearing.

J. Interim Class Counsel (defined infra) have conducted an extensive
investigation relating to the claims and the underlying events and transactions
alleged in the Complaint. Interim Class Counsel have analyzed evidence adduced
during their investigations and in discovery and have researched the applicable
law with respect to the claims of Named Plaintiffs and the Class against BNY
Mellon, as well as the potential defenses thereto. On June 30, 2011, all fact
discovery (i.e., non-expert discovery) related to both class certification and
merits issues closed in this case.



--------------------------------------------------------------------------------

K. Based upon their investigation, research and completion of discovery, Interim
Class Counsel have concluded that the terms and conditions of this Stipulation
are fair, reasonable and adequate to Named Plaintiffs and the Class, and in
their best interests. Named Plaintiffs agreed to settle the claims asserted in
the Action pursuant to this Stipulation, after considering (i) the substantial
benefits that Named Plaintiffs and Class Members will receive from resolution of
the Action, (ii) the risks of litigation, and (iii) the desirability of
permitting the Settlement to be consummated as provided by the terms of this
Stipulation.

L. BNY Mellon has denied and continues to deny that it has committed any act or
omission giving rise to any liability or violation of law, and is entering into
this Settlement solely to eliminate the burden, expense, and distraction of
further litigation. Neither the Settlement nor any of its terms shall in any way
be construed or deemed to be evidence of, or an admission or concession on the
part of BNY Mellon with respect to, any fact or matter alleged in the Action or
claim of fault or liability or wrongdoing or damage whatsoever, or any infirmity
in the claims, defenses, or third-party claims that BNY Mellon has, or could
have, asserted.

NOW THEREFORE, it is hereby STIPULATED AND AGREED, by and among the Settling
Parties, through their respective attorneys, subject to approval of the Court
pursuant to Rule 23(e) of the Federal Rules of Civil Procedure, without
admission of any liability or wrongdoing, and in consideration of the benefits
flowing to the parties as set forth herein, that all Settled Claims shall be
fully, finally and forever compromised, settled, released, and discharged and
the Action shall be dismissed with prejudice, upon and subject to the following
terms and conditions:



--------------------------------------------------------------------------------

DEFINITIONS

1. As used in this Stipulation, the following terms shall have the meanings
specified below. In the event of any inconsistency between any definition set
forth below and any definition in any other document related to the Settlement,
the definition below shall control:

(a) “Action” means the action captioned CompSource Oklahoma, Board of Trustees
of the Electrical Workers Local No. 26 Pension Trust Fund, in its capacity as a
fiduciary of the Electrical Workers Local No. 26 Pension Trust Fund, Children’s
Hospital of Philadelphia Foundation and Children’s Hospital of Philadelphia,
individually and in its capacity as fiduciary of the Children’s Hospital of
Philadelphia Defined Benefit Master Trust v. BNY Mellon, N.A. and The Bank of
New York Mellon, Case No. CIV 08-469-KEW, United States District Court, Eastern
District of Oklahoma

(b) “Authorized Recipient” means (i) a Domestic Authorized Recipient or (ii) a
Foreign Authorized Recipient.

(c) “BNY Mellon” means BNY Mellon, N.A. and The Bank of New York Mellon.

(d) “BNY Mellon’s Counsel” means Boies, Schiller & Flexner, LLP.

(e) “BNY Mellon Releasees” means BNY Mellon, its past or present or future
parents, subsidiaries, affiliates, successors and predecessors, and other
individuals or entities in which any of the foregoing entities has or had or
will have a majority interest or which is or was or will be related to or
affiliated with any of the foregoing entities; and the respective officers,
directors, agents, fiduciaries, trustees, employees, attorneys, advisors,
investment advisors, auditors, accountants, insurers, sponsors, settlors,
successors, and assigns of all such entities and individuals.



--------------------------------------------------------------------------------

(f) “Case Contribution Awards” means those awards ordered by the Court, if any,
to the Named Plaintiffs for their time and participation in this Action.

(g) “Class” or “Settlement Class” means (i) all clients of BNY Mellon’s
securities lending business that, as of October 1, 2008, held medium term notes
issued either by Sigma Finance Inc. or Sigma Finance Corp. through such client’s
participation in a collective investment pool, (ii) the Texas Permanent School
Fund, and (iii) The William and Flora Hewlett Foundation.

Excluded from the foregoing definition are (i) participants in the Mellon
Capital Fund, (ii) The Regence Group Retirement Plan, Regence Blue Cross Blue
Shield of Oregon, Regence Blue Cross Blue Shield of Utah, Regence Blue Shield,
Regence Blue Shield of Idaho, Regence HMO Oregon, Asuris Northwest Health,
Commencement Bay Life Insurance Company, Healthwise and Regence Life and Health
Insurance Company (“Regence”), (iii) Pacific Select Funds, (iv) The Bank of
Korea, (v) AP1, (vi) The Bank of Colombia, and (vii) Achmea Schadeverzekeringen
N.V., Achmea Verzekeringsholding N.V., Achmea P & L Insurance, Stichting Achmea
Zorgverzekeringen Beleggingen (“Achmea”).

(h) “Class Distribution Order” means an order entered by the Court authorizing
and directing that the Net Settlement Fund be distributed, in whole or in part,
to Authorized Recipients.

(i) “Class Member” means (i) a Domestic Class Member or (ii) a Foreign Class
Member who submits a timely and valid Election.

(j) “Class Member Releasees” means Named Plaintiffs, any or all Class Members,
and any or all of their respective past or present or future subsidiaries,



--------------------------------------------------------------------------------

affiliates, successors and predecessors, and other individuals or entities in
which any of the foregoing entities has or had or will have a majority interest
or which is or was or will be related to or affiliated with any of the foregoing
entities; and the respective officers, directors, agents, fiduciaries, trustees,
employees, attorneys, advisors, investment advisors, auditors, accountants,
insurers, sponsors, settlors, successors, and assigns of all such entities and
individuals.

(k) “Class Sigma Exposure” means the aggregate principal amount of Sigma Notes
held by all potential members of the Class as of October 1, 2008.

(l) “Complaint” means the operative complaint in the Action.

(m) “CompSource” means CompSource Oklahoma.

(n) “Court” means the United States District Court for the Eastern District of
Oklahoma.

(o) “Defendant(s)” means BNY Mellon.

(p) “Domestic Authorized Recipient” means a Domestic Class Member who does not
submit a timely Request for Exclusion.

(q) “Domestic Class Member” means a member of the Class whose securities lending
agreement with BNY Mellon is/was governed by the law of a state of the United
States of America.

(r) “Effective Date” means the first date by which all of the events and
conditions specified in paragraph 35 of this Stipulation have been met, have
been waived, or have occurred, as set forth in that paragraph.

(s) “Election” means the Election To Participate in Settlement Benefits and
Release (substantially in the form attached hereto as Exhibit B-1) that a
Foreign Class



--------------------------------------------------------------------------------

Member must complete and timely submit in accordance with the Preliminary
Approval Order to be eligible to share in a distribution of the Net Settlement
Fund.

(t) “Escrow Account” means an interest-bearing escrow account maintained by the
Escrow Agent.

(u) “Escrow Agent” means the escrow agent appointed and approved by the Court.

(v) “Escrow Agreement” means the agreement(s) between Interim Class Counsel and
the Escrow Agent, and approved by the Court, setting forth the terms under which
the Escrow Agent shall maintain the Escrow Account in accordance with this
Stipulation, the terms of which shall be subject to BNY Mellon’s reasonable
consent.

(w) “Final” when referring to the Judgment means the later of: (i) if there is
an appeal from the Judgment, the date of final affirmance on appeal and the
expiration of the time for any further judicial review whether by appeal,
reconsideration, or a petition for a writ of certiorari and, if a writ of
certiorari is granted, the date of final affirmance of the Judgment following
review pursuant to the grant; or (ii) the expiration of the time for the filing
or noticing of any appeal from the Judgment. No appeal or proceeding seeking
judicial review pertaining solely to (a) Court approval of the Plan of
Allocation; and/or (b) the Court’s award of attorneys’ fees, Case Contribution
Awards, costs or expenses shall affect whether the Judgment becomes Final or the
timing thereof.

(x) “Final Approval Hearing” means the hearing set by the Court under Rule 23(e)
of the Federal Rules of Civil Procedure to consider final approval of the
Settlement.

(y) “Foreign Authorized Recipient” means a Foreign Class Member who submits a
timely and valid Election.



--------------------------------------------------------------------------------

(z) “Foreign Class Member” means a member of the Class whose securities lending
agreements with BNY Mellon is/was governed by the law of a country other than
the law of the Unites States of America or one of its states.

(aa) “Gross Settlement Fund” means the Settlement Amount plus accrued interest,
if any.

(bb) “Including” means including but not limited to.

(cc) “Interim Class Counsel” means Nix, Patterson & Roach, LLP.

(dd) “Judgment” means an order of judgment and dismissal, substantially in the
form attached hereto as Exhibit C, to be entered by the Court.

(ee) “Litigation Expenses” means the reasonable costs and expenses incurred by
Plaintiffs’ Counsel in commencing and prosecuting the Action.

(ff) “Named Plaintiffs” means CompSource Oklahoma, Board of Trustees of the
Electrical Workers Local No. 26 Pension Trust Fund, in its capacity as a
fiduciary of the Electrical Workers Local No. 26 Pension Trust Fund, Children’s
Hospital of Philadelphia Foundation and Children’s Hospital of Philadelphia,
individually and in its capacity as fiduciary of the Children’s Hospital of
Philadelphia Defined Benefit Master Trust.

(gg) “Net Settlement Fund” means the Gross Settlement Fund less any: (i) Taxes;
(ii) Notice and Administration Costs; (iii) Litigation Expenses awarded by the
Court; (iv) Case Contribution Awards awarded by the Court; (v) attorneys’ fees
awarded by the Court; and (vi) other Court-approved deductions.



--------------------------------------------------------------------------------

(hh) “Notice” means the Notice of Pendency of Class Action and Proposed
Settlement, Final Approval Hearing, and Motion for Attorneys’ Fees and
Reimbursement of Litigation Expenses (substantially in the forms attached hereto
as Exhibit B).

(ii) “Notice and Administration Costs” means the costs, fees and expenses that
are incurred by the Settlement Administrator in connection with (i) providing
notice to the Class; and (ii) administering the Claims process. For the
avoidance of doubt, “Notice and Administration Costs” includes all Notice Costs.

(jj) “Notice Costs” means the costs of providing notice to the Class.

(kk) “Plaintiffs” means Named Plaintiffs and the Class.

(ll) “Plaintiffs’ Counsel” means Interim Class Counsel and all other counsel
who, at the direction and under the supervision of Interim Class Counsel and
Named Plaintiffs, represent the Named Plaintiffs and Class Members in the
Action.

(mm) “Plan of Allocation” means the proposed plan of allocation of the Net
Settlement Fund.

(nn) “Preliminary Approval Order” means the order (substantially in the form
attached hereto as Exhibit A) to be entered by the Court preliminarily approving
the Settlement and directing that Notice be provided to the Class as set forth
therein.

(oo) “Request for Exclusion” means any request for exclusion from the Class
pursuant to Rule 23(e)(4) of the Federal Rules of Civil Procedure.

(pp) “Settled Claims” means any claims (including “Unknown Claims”), debts,
demands, rights, or causes of action or liabilities whatsoever (including but
not limited to any claim for damages, interest, lost earnings or profits,
attorneys’ fees, litigation expenses, and/or other costs), whether based on
federal, state, foreign, statutory, or



--------------------------------------------------------------------------------

common law or otherwise, in tort or in contract, whether fixed or contingent,
accrued or unaccrued, liquidated or unliquidated, at law or in equity, matured
or unmatured, whether asserted in a class or individual capacity, that (i) arise
from the nucleus of operative facts alleged in the Complaint in the Action that
were or could have been asserted in the Action; and (ii) arise from, or that in
any manner relate to, any direct or indirect investment by BNY Mellon in Sigma
on behalf of any Class Member.

Notwithstanding the foregoing or anything else herein, the term “Settled Claims”
does not include:

 

  •  

any obligation that does not fall within sections (i) or (ii) of this paragraph,
including without limitation any contractual duties under any agreement
(including but not limited to any securities lending agreement) between any BNY
Mellon Releasee and any Class Member Releasees (for the avoidance of doubt, any
claim of any nature whatsoever against any BNY Mellon Releasees arising from, or
in any way related to, any Class Member’s investment in Sigma Notes, are, per
above, among the Settled Claims);

 

  •  

any obligation on the part of any Class Member to satisfy a Sigma Collateral
Deficiency;

 

  •  

any obligation on the part of BNY Mellon to credit to any Class Member
(including to such Class Member’s Sigma Collateral Deficiency, if any) funds
distributed in the Sigma receivership proceedings to, and actually received by,
BNY Mellon for the benefit of such Class Member; and

 

  •  

any right or obligation arising under this Stipulation.

Notwithstanding the foregoing or anything else herein, “Settled Claims” does not
include and the Settlement shall not release any claim in the actions entitled:

 

  •  

Pacific Select Fund v. The Bank of New York Mellon; Case No. 8:10-cv-00198;
United States District Court; Central District of California; Southern Division
(Sigma action);

 

  •  

Regence Blueshield, et al. v. The Bank of New York Mellon and BNY Mellon Bank,
N.A.; Case No. 2:09-cv-00618-RSL; United States District Court; Western District
of Washington (Seattle) (Sigma action);



--------------------------------------------------------------------------------

  •  

Banco de la Republica de Colombia v. The Bank of New York Mellon, et al.; Case
No. 1:10-cv-00536; United States District Court; Southern District of New York
(Sigma action);

 

  •  

Board of Trustees of Southern California IBEW-NECA Defined Contribution Plan v.
Bank of N.Y. Mellon Corp., No. 09-CV-6273 (RMB) (S.D.N.Y.) (Lehman action);

 

  •  

Board of Trustees of the New Jersey Carpenters Annuity & Pension Funds v. Bank
of New York Mellon, et al., No. 11-CV-1555 (JSR) (S.D.N.Y.), No. 11-4795 (2d
Cir.) (Lehman action);

 

  •  

The Salvation Army v. The Bank of New York Mellon, No. 650888/2011 (N.Y. Sup.
Ct.) (Lehman action);

 

  •  

PACE Industry Union-Management Pension Fund, et al. v. The Bank of New York
Mellon, et al., No. 11-CV-6292 (JGK) (S.D.N.Y.) (Lehman action);

 

  •  

The Board of Trustees of the General Retirement System of the City of Detroit,
et al. v. BNY Mellon, N.A., et al., No. 11-CV-6345 (S.D.N.Y.) (Lehman action);

 

  •  

The State Treasurer of the State of South Carolina v. The Bank of New York
Mellon Corporation, et al., No. 2011CP400-0533 (S.C. Ct. of Common Pleas)
(Lehman action);

 

  •  

North Carolina Department of State Treasurer v. The Bank of New York Mellon, et
al., 12 CVS 003920 (N.C. Superior Ct. Div. Bus. Ct.) (Lehman action).

(qq) “Settlement” means this Stipulation of Settlement and the settlement
contained herein.

(rr) “Settlement Administrator” means the Settlement Administrator appointed and
approved by the Court.

(ss) “Settlement Amount” means the total amount of $280,000,000 in cash.
Notwithstanding anything to the contrary in this Stipulation, under no
circumstances shall



--------------------------------------------------------------------------------

the total to be paid by BNY Mellon pursuant to this Stipulation exceed the
Settlement Amount.

(tt) “Settling Parties” means (i) BNY Mellon, and (ii) Named Plaintiffs on
behalf of themselves and the Class Members.

(uu) “Sigma” means Sigma Finance, Inc. and Sigma Finance Corp., collectively.

(vv) “Sigma Collateral Deficiency” means the pro rata unrealized (i.e.,
unfunded) losses incurred on the reinvestment of cash collateral in Sigma
securities attributable to each member of the Class, if any, as of the Effective
Date. BNY Mellon will provide the amount of each Class Member’s Sigma Collateral
Deficiency, if any, to Interim Class Counsel in accordance with paragraph 33.

(ww) “Sigma Notes” means the medium-term notes issued by Sigma Finance Inc.
and/or Sigma Finance Corp. with (i) a maturity date of October 30, 2008, CUSIP
number 8265QOXC1, (ii) a maturity date of October 30, 2008, CUSIP number
8265QOXD9, (iii) a maturity date of November 14, 2008, CUSIP number 8265QOXF4,
(iv) a maturity date of November 14, 2008, CUSIP number 8265QOXG2, (v) a
maturity date of January 22, 2009, CUSIP number 8265QOVQ2, (vi) a maturity date
of March 9, 2009, CUSIP number LF8851853, and (vii) a maturity date of March 12,
2009, CUSIP number 8265QOWE8.

(xx) “Stipulation” means this Stipulation of Settlement.

(yy) “Taxes” means: (i) all federal, state and/or local taxes of any kind on any
income earned by the Gross Settlement Fund; and (ii) the reasonable expenses and
costs incurred in determining the amount of, and paying, any taxes owed by the
Gross



--------------------------------------------------------------------------------

Settlement Fund (including, without limitation, reasonable expenses of tax
attorneys and accountants).

(zz) “Unknown Claims” means any and all Settled Claims that any releasing party
does not know or suspect to exist in his, her or its favor at the time this
Stipulation is executed, approved, or becomes effective, which if known by it
might have affected its settlement and release of such claims, or might have
affected its decision to enter into or not to object to this Settlement or not
to exclude itself from the Class. The Settling Parties acknowledge that they may
hereafter discover facts or legal theories or authorities in addition to or
different from those that they now believe to be true. Notwithstanding the
foregoing, the Settling Parties stipulate and agree that, upon the Effective
Date, they and all other releasing parties hereunder shall expressly waive, and
each shall be deemed to have waived, and by operation of the Judgment shall have
expressly waived, to the fullest extent permitted by law, any and all
provisions, rights and benefits conferred by Cal. Civ. Code § 1542, and any law
of any state or territory of the United States, or principle of common law, or
the law of any foreign jurisdiction, that is similar, comparable or equivalent
to Cal. Civ. Code § 1542, which provides:

A general release does not extend to claims, which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

The release of Unknown Claims, as set forth in this Stipulation, was separately
bargained for and is a material element of the Settlement.

RELEASE OF CLAIMS BY NAMED PLAINTIFFS

AND CLASS MEMBERS AGAINST BNY MELLON RELEASEES

2. Upon the Effective Date, Named Plaintiffs and each Class Member, on behalf of
themselves and their respective trustees, administrators, officers, directors,
agents, beneficiaries,



--------------------------------------------------------------------------------

settlors, sponsors, participants, successors, and assigns, individually and
collectively, (a) shall be deemed by operation of law to have fully, finally and
forever released, relinquished, waived, discharged and dismissed any and all
Settled Claims against the BNY Mellon Releasees; (b) shall be enjoined from
asserting or prosecuting any Settled Claims; and (c) agree and covenant not to
sue any of the BNY Mellon Releasees on the basis of any Settled Claims or to
assist any third party in commencing or maintaining any suit related to any
Settled Claims.

RELEASE OF CLAIMS BY BNY MELLON AGAINST

CLASS MEMBER RELEASEES

3. Upon the Effective Date, BNY Mellon, on behalf of itself and its officers,
directors, agents, successors and assigns, individually and collectively,
(a) shall be deemed by operation of law to have fully, finally and forever
released, relinquished, waived, discharged and dismissed any and all Settled
Claims against the Class Member Releasees; (b) shall be enjoined from asserting
or prosecuting any Settled Claims; and (c) agrees and covenants not to sue any
of the Class Member Releasees on the basis of any Settled Claims or to assist
any third party in commencing or maintaining any suit related to any Settled
Claims.

THE SETTLEMENT CONSIDERATION

4. In consideration of the Settlement, BNY Mellon shall pay or cause to be paid
the Settlement Amount in cash into the Escrow Account within ten (10) business
days after the later of (i) entry of the Preliminary Approval Order, and
(ii) the provision by Named Plaintiffs to BNY Mellon of information necessary to
effectuate a transfer of funds, including wiring instructions to include the
bank name and ABA routing number, account name and number, and a signed W-9
reflecting a valid taxpayer identification number for the qualified settlement
fund in which the Escrow Account has been established.



--------------------------------------------------------------------------------

5. This Settlement Amount is an all-in settlement number, meaning that it
includes all attorneys’ fees, Case Contribution Awards, Litigation Expenses,
Notice and Administration Costs, Taxes, and costs of any kind incurred by Named
Plaintiffs in connection with the resolution of this matter, if any.

6. Other than the obligation of BNY Mellon to pay or cause to be paid the
Settlement Amount into the Escrow Account pursuant to paragraph 4, BNY Mellon
shall have no obligation to make any payment into the Escrow Account or to any
Class Member or any other person or entity pursuant to this Stipulation.
Notwithstanding anything to the contrary in this Stipulation, under no
circumstances shall the total to be paid by BNY Mellon pursuant to this
Stipulation exceed the Settlement Amount.

COURT APPROVAL OF THE SETTLEMENT

7. Within seven (7) business days after this Stipulation is executed, Named
Plaintiffs shall move on notice to BNY Mellon for entry of a Preliminary
Approval Order substantially in the form annexed hereto as Exhibit A,
preliminary certifying the Class for purposes of effectuating the Settlement,
preliminarily approving the Settlement, directing that Notice be provided to the
Class as set forth therein, and scheduling a Final Approval Hearing.

8. All objections to the Settlement and application for attorneys’ fees must be
filed with the Court and served on counsel for the Settling Parties by the date
set by the Court in the Preliminary Approval Order and specified in the Notice,
which shall require that objections must be filed with the Court and served on
counsel for the Settling Parties at least twenty eight (28) calendar days prior
to the Final Approval Hearing, unless such deadline is extended by Order of the
Court.



--------------------------------------------------------------------------------

9. No later than thirty five (35) calendar days prior to the Final Approval
Hearing, and unless the Settlement has otherwise been terminated pursuant to
this Stipulation, Named Plaintiffs shall move for (a) final approval of the
Settlement pursuant to Rule 23(e) of the Federal Rules of Civil Procedure;
(b) entry of a Judgment substantially in the form annexed as Exhibit C; and
(c) approval of the Plan of Allocation.

10. As soon as reasonably practicable, but in no event later than one year after
the Effective Date, Interim Class Counsel will apply to the Court, on notice to
BNY Mellon and Named Plaintiffs, for a Class Distribution Order: (i) approving
the Settlement Administrator’s determinations concerning the timeliness and
validity of Election forms; (ii) approving payment of any outstanding
administration fees and expenses associated with the administration of the
Settlement from the Escrow Account; and (iii) directing payment of the Net
Settlement Fund to Authorized Recipients from the Escrow Account after the
Effective Date. No payments shall be made to Authorized Recipients from the Net
Settlement Fund before the Class Distribution Order is entered. The Class
Distribution Order shall not authorize any payments to Authorized Recipients
prior to the Effective Date.

11. The Settling Parties shall cooperate and take all reasonable steps necessary
to obtain preliminary and final approval of the Settlement and entry of the
Preliminary Approval Order and the Judgment; provided, however, that nothing in
this paragraph shall (a) obligate BNY Mellon to incur any expenses or make any
payments in excess of the Settlement Amount; or (b) waive or abridge any party’s
right to terminate the Stipulation pursuant to the terms hereof.

USE OF GROSS SETTLEMENT FUND

12. Except as otherwise provided herein, the Gross Settlement Fund shall be used
to pay any: (i) Taxes; (ii) Notice and Administration Costs pursuant to the
terms of paragraph 17



--------------------------------------------------------------------------------

below and as otherwise approved by the Court; (iii) Case Contribution Awards
approved by the Court; (iv) attorneys’ fees awarded by the Court; (v) Litigation
Expenses awarded by the Court; and (vi) other Court-approved deductions.

13. Except as provided herein or pursuant to orders of the Court, the Gross
Settlement Fund shall remain in the Escrow Account prior to the Effective Date.
All funds held by the Escrow Agent shall be deemed to be in the custody of the
Court and shall remain subject to the jurisdiction of the Court until such time
as the funds shall be distributed or returned pursuant to the terms of this
Stipulation and/or further order of the Court. Unless otherwise agreed to in
writing between BNY Mellon and Named Plaintiffs, the Escrow Agent shall invest
any funds in excess of U.S. $100,000 in United States Treasury Bills having
maturities of ninety (90) days or less, or money market mutual funds comprised
of investments secured by the full faith and credit of the United States
Government, or an account fully insured by the United States Government Federal
Deposit Insurance Corporation (FDIC). Any funds held in escrow in an amount of
less than U.S. $100,000 may be held in an interest-bearing account insured by
the FDIC or money market mutual funds comprised of investments secured by the
full faith and credit of the United States Government or fully insured by the
United States Government. All risks related to the investment of the Gross
Settlement Fund shall be borne by the Gross Settlement Fund.

14. The Settling Parties agree that the Gross Settlement Fund is intended to be
a qualified settlement fund within the meaning of Treasury Regulation § 1.468B-1
and that Interim Class Counsel, as administrator of the Settlement Fund within
the meaning of Treasury Regulation § 1.468B-2(k)(3), shall be solely responsible
for filing or causing to be filed all informational and other tax returns as may
be necessary or appropriate (including, without limitation, the returns
described in Treasury Regulation § 1.468B-2(k)) for the Gross Settlement



--------------------------------------------------------------------------------

Fund. Such returns shall be consistent with this paragraph and in all events
shall reflect that all taxes on the income earned on the Gross Settlement Fund
shall be paid out of the Gross Settlement Fund as provided by paragraph 15
below. Interim Class Counsel shall also be solely responsible for causing
payment to be made from the Gross Settlement Fund of any Taxes owed with respect
to the Gross Settlement Fund. Interim Class Counsel, as administrator of the
Gross Settlement Fund within the meaning of Treasury Regulation §1.468B-2(k)(3),
shall timely make such elections as are necessary or advisable to carry out this
paragraph, including, as necessary, making a “relation back election,” as
described in Treasury Regulation § 1.468B-1(j), to cause the qualified
settlement fund to come into existence at the earliest allowable date, and shall
take or cause to be taken all actions as may be necessary or appropriate in
connection therewith.

15. All Taxes shall be paid out of the Gross Settlement Fund, and shall be
timely paid by the Escrow Agent pursuant to the disbursement instructions set
forth in the Escrow Agreement, and without prior Order of the Court. Any tax
returns prepared for the Gross Settlement Fund (as well as the election set
forth therein) shall be consistent with the previous paragraph and in all events
shall reflect that all Taxes (including any interest or penalties) on the income
earned by the Gross Settlement Fund shall be paid out of the Gross Settlement
Fund as provided herein. The Gross Settlement Fund shall indemnify and hold all
BNY Mellon Releasees harmless for any Taxes and related expenses of any kind
whatsoever (including without limitation, taxes payable by reason of any such
indemnification). BNY Mellon shall notify the Escrow Agent promptly if it
receives any notice of any claim for Taxes relating to the Gross Settlement
Fund.



--------------------------------------------------------------------------------

16. Upon the Effective Date, except as otherwise provided in paragraph 32
herein, BNY Mellon will not have any right to the return of the Gross Settlement
Fund or any portion thereof.

17. Following entry of the Preliminary Approval Order, Interim Class Counsel may
pay from the Escrow Account without further approval from BNY Mellon or further
order of the Court reasonable Notice Costs. In the event that the Settlement is
terminated pursuant to the terms of this Stipulation, all Notice Costs actually
paid or incurred will not be returned or repaid to BNY Mellon. Prior to final
approval of the Settlement, the amount that may be paid for Notice Costs without
further approval from BNY Mellon or further order of the Court pursuant to this
paragraph may not exceed $100,000 dollars.

18. Except as provided in paragraphs 32 and 33, the BNY Mellon Releasees shall
have no responsibility for, interest in, or liability whatsoever with respect to
the maintenance, investment or distribution of the Gross Settlement Fund, the
establishment or maintenance of the Escrow Account, the terms or administration
of the Plan of Allocation or of any plan of allocation, the determination,
administration, or calculation of Claims, the payment or withholding of Taxes,
the distribution or disbursement of the Net Settlement Fund, the administration
of the Settlement, or any other expenses or losses in connection with such
matters. Without limiting the foregoing, the Gross Settlement Fund shall be the
sole source of Taxes, Notice and Administration Costs, attorneys’ fees, Case
Contribution Awards and Litigation Expenses, and there shall be no recourse
against BNY Mellon for any such expenses.

ATTORNEYS’ FEES, CASE CONTRIBUTION AWARDS

AND LITIGATION EXPENSES

19. No later than thirty five (35) calendar days prior to the Final Approval
Hearing, Interim Class Counsel may apply to the Court for a collective award of
attorneys’ fees to



--------------------------------------------------------------------------------

Plaintiffs’ Counsel, Case Contribution Awards, and for reimbursement of
Litigation Expenses. BNY Mellon shall take no position with respect to the
amount of attorneys’ fees, Case Contribution Awards or Litigation Expenses, or
to whether the Court should make any or all such awards. The BNY Mellon
Releasees shall have no responsibility for and shall take no position with
respect to the allocation among Plaintiffs’ Counsel, and/or any other person or
entity who may assert some claim thereto, of any award of attorneys’ fees or
Litigation Expenses that the Court may make in the Action.

20. Any attorneys’ fees and Litigation Expenses that are awarded by the Court
shall be paid to Interim Class Counsel with the Court’s approval from the Escrow
Account, immediately upon award (but in no event before the entry of the
Judgment), notwithstanding the existence of any timely filed objections thereto,
or potential for appeal therefrom, or collateral attack on the Settlement or any
part thereof; provided, however, that Interim Class Counsel shall make
appropriate refunds or repayments into the Escrow Account, plus accrued interest
at the same net rate as is earned by the Gross Settlement Fund, if the
Settlement is terminated pursuant to the terms of this Stipulation or if, as a
result of any appeal or further proceedings on remand, or successful collateral
attack, the award of attorneys’ fees and/or Litigation Expenses is reduced or
reversed. Interim Class Counsel shall make the appropriate refund or repayment
in full no later than fourteen (14) business days after receiving notice of the
termination of the Settlement or notice of any reduction of the award of
attorneys’ fees and/or Litigation Expenses.

21. Any Case Contribution Awards that are awarded by the Court, if any, shall be
paid to Named Plaintiffs with the Court’s approval from the Escrow Account, on
or after the Effective Date.



--------------------------------------------------------------------------------

22. An award of attorneys’ fees, Case Contribution Awards and/or Litigation
Expenses is not a necessary term of this Stipulation and is not a condition of
this Stipulation. No decision by the Court or any court on any application for
an award of attorneys’ fees, Case Contribution Awards or Litigation Expenses
shall affect the validity or finality of the Settlement. Named Plaintiffs and
Interim Class Counsel may not cancel or terminate the Stipulation or the
Settlement based on this Court’s or any appellate court’s ruling with respect to
attorneys’ fees, Case Contribution Awards and/or Litigation Expenses.

CLAIMS ADMINISTRATION AND DISTRIBUTION

OF NET SETTLEMENT FUND

23. The Settlement Administrator shall administer the Settlement under Interim
Class Counsel’s supervision in accordance with this Stipulation and subject to
the jurisdiction of the Court. BNY Mellon and BNY Mellon’s Counsel shall
cooperate in the administration of the Settlement to the extent reasonably
necessary to effectuate its terms, except that BNY Mellon shall have no
obligation to incur any expenses or make any payments other than as provided in
paragraphs 4 and 33.

24. The Net Settlement Fund shall be distributed to Authorized Recipients
according to the Plan of Allocation or according to such other plan of
allocation as the Court approves. Subject to paragraphs 32 and 33, the BNY
Mellon Releasees shall have no responsibility or liability whatsoever for
allocation of the Net Settlement Fund, and BNY Mellon shall take no position
with respect to the Plan of Allocation.

25. The allocation of the Net Settlement Fund among Authorized Recipients is a
matter separate and apart from the proposed Settlement between the Settling
Parties, and any decision by the Court concerning the Plan of Allocation shall
not affect the validity or finality of the Settlement. Named Plaintiffs may not
terminate the Stipulation or the Settlement based on



--------------------------------------------------------------------------------

this Court’s or any court’s ruling with respect to the Plan of Allocation or any
plan of allocation in the Action.

26. Interim Class Counsel shall cause the Settlement Administrator to mail the
Notice, and Election as required, to all Class Members at the address of each
such person or entity as set forth in the records of BNY Mellon in the manner
and within the time set forth in the Preliminary Approval Order. In the event
any of the Class Member’s initial mailings are returned, the Settlement
Administrator shall use all reasonable secondary efforts (e.g., second mailing,
telephone call and email) to deliver the Notice, and Election as required, to
such Class Members.

27. All Foreign Class Member’s Elections must be received by the date set by the
Court in the Preliminary Approval Order and specified in the Notice, which shall
require that Elections must be received at least twenty eight (28) calendar days
prior to the Final Approval Hearing, unless such deadline is extended by Order
of the Court; provided, however, that, with the consent of Interim Class
Counsel, which consent shall not be unreasonably withheld, an otherwise valid
Election may be considered timely if it is submitted no later than thirty
(30) days after the Court enters Judgment.

28. All Requests for Exclusion must be received by the date set by the Court in
the Preliminary Approval Order and specified in the Notice, which shall require
that Requests for Exclusion must be received at least twenty eight (28) calendar
days prior to the Final Approval Hearing, unless such deadline is extended by
Order of the Court.

29. Each Class Member shall be deemed to have submitted to the jurisdiction of
the Court with respect to the Settlement, including, but not limited to, the
releases provided for herein and in the Judgment.



--------------------------------------------------------------------------------

30. Payment pursuant to the Class Distribution Order shall be final and
conclusive against any and all Class Members, and all such Class Members shall
be bound by all of the terms of this Stipulation and the Settlement, including
the terms of the Judgment and the releases provided for herein and therein.

31. No person or entity shall have any claim against Class Member Releasees,
Plaintiffs’ Counsel, the BNY Mellon Releasees, or BNY Mellon’s Counsel based on
the administration of the Settlement, including, without limitation, the
processing of claims and distributions made in accordance with this Stipulation,
the Settlement, the Plan of Allocation, and/or the Class Distribution Order.

APPLICATION OF SETTLEMENT PROCEEDS FOR CLASS MEMBERS

THAT MAINTAIN A SIGMA COLLATERAL DEFICIENCY

32. Notwithstanding any other provision in this Stipulation, insofar as any
Class Member maintains a Sigma Collateral Deficiency, the amount of the Net
Settlement Fund to which that Class Member is entitled pursuant to the Class
Distribution Order shall be distributed to BNY Mellon to the extent of the Sigma
Collateral Deficiency, and BNY Mellon will apply a credit in the same amount to
that Class Member’s Sigma Collateral Deficiency. Nothing in this Stipulation
shall be construed to release any Class Member’s obligation to fund the
remainder of its Sigma Collateral Deficiency, if any, or to return any
collateral to third-party borrowers.

33. No later than seven (7) business days after the Court has entered the
Preliminary Approval Order, BNY Mellon shall provide information to Interim
Class Counsel, on a confidential basis, showing, to the best of BNY Mellon’s
then-current knowledge, information and belief: (i) each Class Member’s pro rata
share of the Class Sigma Exposure (expressed as a dollar amount), (ii) a list of
the Class Members that maintain a Sigma Collateral Deficiency, (iii) the amount
of the Sigma Collateral Deficiency maintained by each such Class Member, and



--------------------------------------------------------------------------------

(iv) all information necessary to effectuate a transfer of funds to BNY Mellon,
for purposes of crediting any Class Member’s Sigma Collateral Deficiency.

WAIVER OR TERMINATION

34. Within ten (10) business days of: (a) the Court’s entry of an order
expressly declining to enter the Preliminary Approval Order in any material
respect; (b) the Court’s refusal to approve this Stipulation or any material
part of it; (c) the Court’s declining to enter the Judgment in any material
respect; or (d) the date upon which the Judgment is modified or reversed in any
material respect and such modification or reversal becomes Final, Named
Plaintiffs and BNY Mellon shall each have the right to terminate the Settlement
and this Stipulation, by providing written notice to the other of an election to
do so; provided, however, that any decision, ruling, or order solely with
respect to an application for attorneys’ fees, Case Contribution Awards or
Litigation Expenses, or to any plan of allocation shall not be grounds for
termination.

35. The Effective Date of the settlement shall be the first business day on
which all of the following shall have occurred or been waived:

 

  a. BNY Mellon has fully paid, or caused to be fully paid, the Settlement
Amount, as required above;

 

  b. BNY Mellon has not exercised its option to terminate its participation in
this Stipulation and the Settlement pursuant to paragraph 37 hereof;

 

  c. Neither BNY Mellon nor Named Plaintiffs have terminated the Settlement and
this Stipulation and all such rights have expired in accordance with paragraph
34 hereof;



--------------------------------------------------------------------------------

  d. the Court has approved the Settlement as described herein, following notice
to the Class and the Final Approval Hearing, as prescribed by Rule 23(e) of the
Federal Rules of Civil Procedure, and entered the Judgment; and

 

  e. the Judgment has become Final.

36. If BNY Mellon exercises its right to terminate the Settlement pursuant to
paragraph 37 herein or BNY Mellon or Named Plaintiffs exercise their respective
rights to terminate the Settlement pursuant to paragraph 34:

 

  a. This Stipulation shall be canceled and terminated;

 

  b. the Effective Date shall not occur;

 

  c. Named Plaintiffs and BNY Mellon shall be restored to their respective
positions as of June 3, 2012;

 

  d. the terms and provisions of this Stipulation, with the exception of
paragraphs 15, 17, 20, 39 and 50 herein, shall have no further force and effect
with respect to the Settling Parties and shall not be used in the Action or in
any other proceeding by anyone for any purpose, and any Judgment or order
entered by the Court in accordance with the terms of this Stipulation shall be
treated as vacated, nunc pro tunc; and

 

  e. within ten (10) business days after any such termination, the Gross
Settlement Fund (including accrued interest and any amounts returned pursuant to
paragraph 20, less any allowable Notice Costs that have either been disbursed,
or are determined to be incurred and chargeable as Notice Costs, and less any
Taxes paid or owing, shall be refunded by the Escrow Agent to BNY Mellon. At the
request of BNY Mellon, the Escrow Agent or its designee shall apply for any tax
refund owed to the Gross



--------------------------------------------------------------------------------

  Settlement Fund and pay the proceeds, after deduction of any fees or expenses
incurred in connection with such application(s) for refund, to BNY Mellon.

37. If a certain portion of the persons or entities that (a) would otherwise be
Domestic Class Members exclude themselves from the Class by submitting a Request
for Exclusion or (b) would otherwise be Foreign Class Members do not submit a
timely and valid Election, that portion being specified in a separate
supplemental agreement between Named Plaintiffs and BNY Mellon (“Supplemental
Agreement”), then BNY Mellon shall have the option to terminate its
participation in this Stipulation and the Settlement, pursuant to the terms set
forth in the Supplemental Agreement.

38. Copies of any Request for Exclusion and/or Election received by the
Settlement Administrator (or other person designated to receive exclusion
requests) shall be provided to Interim Class Counsel and BNY Mellon’s Counsel
within one (1) business day of receipt thereof. If the threshold set forth in
the Supplemental Agreement regarding BNY Mellon’s option to terminate is
reached, BNY Mellon shall have until ten (10) business days prior to the Final
Approval Hearing to inform Interim Class Counsel, in writing, that it elects to
exercise its option to terminate the Settlement; provided, however, that in no
event shall BNY Mellon be afforded less than five (5) business days from the
receipt by BNY Mellon of the last timely submitted Request for Exclusion and/or
Election to exercise its option to terminate the Settlement, and the Settling
Parties shall jointly request an adjournment of the Final Approval Hearing to
effectuate this provision if necessary.

39. Except as otherwise provided herein, in the event the Settlement is
terminated, the Settlement shall be without prejudice, and none of the terms
shall be effective or enforceable and the fact and terms of the Settlement shall
not be admissible in any trial of the Action or in any



--------------------------------------------------------------------------------

other litigation or proceeding, and, except as otherwise expressly provided,
this Stipulation shall be null and void and shall have no further force or
effect, and the Settling Parties and members of the Class shall proceed in all
respects as if this Stipulation and any related orders had not been entered.

NO ADMISSIONS

40. Whether or not the Settlement is approved by the Court, and whether or not
the Settlement is consummated, the fact and terms of this Stipulation, including
exhibits, all negotiations, discussions, drafts and proceedings in connection
with the Settlement, and any act performed or document signed in connection with
the Settlement:

(a) shall not be admissible in any action or proceeding for any reason, other
than an action to enforce the terms hereof; and

(b) is not, and shall not be deemed, described, construed, offered or received
as evidence of any presumption, concession, or admission by any person or entity
of the truth of any fact alleged in the Action; the validity or invalidity of
any claim or defense that was or could have been asserted in the Action or in
any litigation; the amount of damages, if any, that would have been recoverable
in the Action; or any liability, negligence, fault, or wrongdoing of any person
or entity.

MISCELLANEOUS PROVISIONS

41. All of the following exhibits attached hereto are hereby incorporated by
reference as though fully set forth herein: proposed Preliminary Approval Order,
Notice, Election and proposed Judgment.

42. The Settling Parties intend this Settlement to be a final and complete
resolution of all disputes asserted or that could be asserted with respect to
the Settled Claims. Accordingly,



--------------------------------------------------------------------------------

the Settling Parties agree not to assert in any forum that the Action was
brought by Named Plaintiffs or Plaintiffs’ Counsel, or defended by BNY Mellon or
BNY Mellon’s Counsel, in bad faith or without a reasonable basis. The Settling
Parties agree that the amount paid and the other terms of this Settlement were
negotiated at arm’s length and in good faith, including in connection with
several mediations conducted by the Honorable Layn R. Phillips, and reflect a
settlement that was reached voluntarily after consultation with experienced
legal counsel. The Settling Parties shall assert no claims of any violation of
Rule 11 of the Federal Rules of Civil Procedure, or any other law or rule
governing litigation conduct, relating to the maintenance, defense or settlement
of the Action.

43. This Stipulation, including the exhibits to this Stipulation and the
Supplemental Agreement, may not be modified or amended, nor may any of its
provisions be waived, except by a writing signed by all parties. Any condition
in this Stipulation may be waived by the party entitled to enforce the condition
in a writing signed by that party or its counsel. The waiver by any party of any
breach of this Stipulation by any other party shall not be deemed a waiver of
the breach by any other party, or a waiver of any other prior or subsequent
breach of this Stipulation by that party or any other party. Without further
order of the Court, the parties may agree to reasonable extensions of time to
carry out any of the provisions of this Stipulation.

44. The headings herein are used for the purpose of convenience only and are not
meant to have legal effect.

45. This Stipulation, its exhibits and the Supplemental Agreement constitute the
entire agreement among the Settling Parties concerning this Settlement, and no
representations, warranties or inducements have been made by any Settling Party
concerning this Stipulation and its exhibits other than those contained and
memorialized in such documents.



--------------------------------------------------------------------------------

46. Nothing in this Stipulation is intended, or shall be construed, to affect
any rights or obligations of any person or entity that is a client of BNY
Mellon’s securities lending program other than the Class Members.

47. This Stipulation may be executed in one or more original, e-mailed and/or
faxed counterparts. All executed counterparts and each of them shall be deemed
to be one and the same instrument.

48. This Stipulation shall be binding upon, and inure to the benefit of, the
successors, trustees, and assigns of the parties hereto. The Stipulation and the
obligations hereunder may not be assigned without the express written consent of
the Settling Parties.

49. All disputes and proceedings with respect to the administration of the
Settlement and the determination of all controversies relating thereto,
including disputed questions of law and fact with respect to the timeliness,
validity and amounts of Claims, shall be subject to the jurisdiction of the
Court, except as provided by paragraph 50. The Settling Parties waive any right
to trial by jury of any dispute arising under or relating to this Stipulation or
the Settlement.

50. If any disputes between the Settling Parties arise out of the finalization
of the Stipulation or the Settlement itself, those disputes will be resolved by
Layn R. Phillips first by way of expedited telephonic mediation and, if those
efforts are unsuccessful, then by way of final, binding, non-appealable
resolution.

51. This Stipulation shall not be construed more strictly against one Settling
Party than another merely by virtue of the fact that it, or any part of it, may
have been prepared by counsel for one of the Settling Parties, it being
recognized that it is the result of arm’s-length negotiations between the
Settling Parties and all Settling Parties have contributed substantially and
materially to the preparation of this Stipulation.



--------------------------------------------------------------------------------

52. All counsel and any other person executing this Stipulation and any of the
exhibits hereto, or any related Settlement documents, warrant and represent that
they have the full authority to do so and that they have the authority to take
appropriate action required or permitted to be taken pursuant to the Stipulation
to effectuate its terms. The Settling Parties each represent and warrant that
they hold the claims being released in the Settlement and that they have full
authority to release such claims.

53. The Settling Parties stipulate and agree that all litigation activity in the
Action, except that contemplated herein and in the Preliminary Approval Order,
the Notice, and the Judgment, shall be stayed and all hearings, deadlines, and
other proceedings in the Action, except a preliminary approval hearing (if any)
and the Final Approval Hearing, shall be taken off calendar.

54. If any party is required to give notice to the other parties under this
Stipulation, such notice shall be in writing and shall be deemed to have been
duly given upon receipt by hand delivery, facsimile transmission or electronic
mail to the recipients in the signature block below.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Stipulation to be
executed, by their duly authorized attorneys as of July 5, 2012.

 

On behalf of Named Plaintiffs and the Class NIX, PATTERSON & ROACH, LLP By:  

/s/ Bradley E. Beckworth

  Jeffrey J. Angelovich   Bradley E. Beckworth   Brad Seidel   Susan Whatley  
Lisa P. Baldwin   205 Linda Drive   Daingerfield, Texas 75638   Telephone: (903)
645-7333   Facsimile: (903) 645-2172   jangelovich@npraustin.com  
bbeckworth@nixlawfirm.com   bseidel@npraustin.com   susanwhatley@nixlawfirm.com
  lbaldwin@npraustin.com On behalf of BNY Mellon BOIES, SCHILLER & FLEXNER LLP
By:  

/s/ Damien J. Marshall

  Jonathan Schiller   Damien J. Marshall   575 Lexington Avenue, 7th Floor   New
York, NY 10022   Telephone: (212) 446-2300   Facsimile: (212) 446-2350  
jschiller@bsfllp.com   dmarshall@bsfllp.com